DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 19 – 22, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2007/0113529 to Gierer (hereinafter referred to as Gierer) in view of US Patent Application Publication No. 2007/0220852 to Lifshutz et al. (hereinafter referred to as Lifshutz).
	In regard to claim 12, as shown in figures 1 and 2, Gierer discloses an air filter (10). The air filter (10) includes a first end cap (14) at a first terminal end of the air filter that has a first opening and a second end cap (16) at a second terminal end of the air filter opposite the first terminal end that has a second opening. The seal (18) forms a rim extending past an exterior terminal end of the first end cap (14), as shown in figures 1 and 2. The seal prevents air from bypassing the filter and therefore can be considered to direct incoming air flow into an interior of the air filter, as broadly recited in the claim. A filter media (12) is coupled to and sealed between the first end and the second end to circumferentially surround an interior cavity. Gierer does not specifically disclose the filter media (12) being comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gierer to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media. 
	In regard to claims 19 and 20, Lifshutz discloses a filter media including a plurality of layers where the coarseness of the upstream layer is greater than the coarseness of the downstream layer. 
	In regard to claim 21, the interior opening of the first cap can be the opening adjacent the end of the filter media. As shown in figures 4 and 4A, the diameter of the interior opening of the first end cap (14) is continuous with a wall of the interior cavity formed by the filter media. 
	In regard to claim 22, as shown in figure 2 of Gierer, a diameter of an interior opening of the first end cap (14) is less than a diameter of the interior cavity formed by the filter media (12). 
	In regard to claim 28, the other seal (28) can be considered to form an interior rim on the second end cap (16). The interior rim (28) defines the second opening and projects longitudinally outwardly from a terminal end portion of the second end cap (16).

Claims 12 and 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,638,332 to Schmitz et al. (hereinafter referred to as Schmitz) in view of Lifshutz.
	In regard to claim 12, as shown in figure 1, Schmitz disclose an air filter. The air filter includes a first end cap (24) at a first terminal end of the air filter. The first end cap (24) has a first opening (26). A second end cap (32) is located at a second terminal end of the filter opposite the first terminal end. The second end cap includes drainage holes (40, 42), one of which can be considered to form a second opening. As best shown in figure 2, the tapered surface (52) can be considered to form a rim extending longitudinally past an exterior terminal end of the first end cap (24), which is capable of direct incoming air flow into an interior of the air filter, as broadly recited in the claim. A filter media (20) is coupled to and sealed between the first end and the second end to circumferentially surround an interior cavity (22). Schmitz does not specifically disclose the filter media being comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitz to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.
	In regard to claims 24 and 25, as best shown in figure 2, the tapered surface (52) can be considered to form a rim defining the first opening and extending longitudinally past an exterior terminal end of the first end cap (24). An interior surface of the rim defining the first opening (26) is tapered such that an interior diameter of a terminal edge of the end cap away from the filter media is greater than an interior diameter along the interior surface away from the terminal edge. As shown in figure 2, the tapered interior surface is arcuate.

Claims 13 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitz And Lifshutz as applied to claims 12 above, and further in view of US Patent Application No. 2008/0041026 to Engel et al. (hereinafter referred to as Engel).
	The combination of Schmitz And Lifshutz is discussed above in section 5. Schmitz is used as the primary reference, but does not disclose the filter media having a reinforcing layer. as best shown in figures 6 and 7, Engel discloses a similar filter cartridge (3). As discussed in paragraph [0051] of Engel, the media can include an inner (33) and/or outer liner (32), which form reinforcing layers. The liners are disclosed to be expanded metal, and thus form a metal cage. as shown in figure 4 of Engel, both reinforcing layers (32, 33) are configured to engage with the first end cap (35) and the second end cap (36). As further shown in figure 4 of Engel, a first reinforcing layer (33) can be disposed on a first side of the filter media (31), and a second reinforcing layer (32) can be disposed on a second side of the filter media (31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitz and Lifshutz to include reinforcing layers of the type of Engel on both surface of the filter media in order to support the filter media and ensure it maintains it shape. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 9,283,506 in view of Lifshutz. Claims 1 – 3 of the ‘506 patent disclose an air filter having all of the features in claims 12, 27, and 29 of the present application expect that the filter media is comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter in the claims of the ‘506 patent to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.
Claims 12, 24, 26, 27, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,010,823 in view of Lifshutz. Claims 1 – 9 of the ‘823 patent disclose an air filter having all of the features in claims 12, 24, 26, 27, 29 and 30 of the present application expect that the filter media is comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter in the claims of the ‘823 patent to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.
Claims 12, 22, and 24 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 10,493,392 in view of Lifshutz. Claims 1 – 22 of the ‘392 patent disclose an air filter having all of the features in claims 12, 22, and 24 – 30 of the present application expect that the filter media is comprised of a three-dimensional lofted fiber surface. Lifshutz discloses an air filtration media, as discussed in the abstract. As discussed in paragraphs [0005], [0018], and [0034], the filter media includes a layer of high loft filter media, which provides for high dust holding capacity to better distribute dust throughout the entire media. Such a media can be considered to be comprised of a 3D lofted surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter in the claims of the ‘392 patent to include a filter media that is comprised of a 3D lofted fiber surface as suggested by Lifshutz in order to increase the dust holding capacity and better distribute the dust throughout the filter media.

Response to Arguments
Applicant's arguments filed May 6, 2022, in regard to the 103 rejection over Gierer in view of Lifshutz, have been fully considered but they are not persuasive.
	Applicant argues that the seal (18) in Gierer is not taught or suggested to direct incoming air flow into an interior of the filter. The examiner respectfully disagrees. The examiner considers a seal to direct air flow as it prevents the air flow from bypassing the filter. Therefore, the seal (18) in Gierer is considered to be capable of directing incoming air flow into an interior of the filter. 
Applicant’s arguments, see pages 6 – 8, filed May 6, 2022, with respect to the rejection under 35 USC 103 over Schmitz in view of Lifshutz and Engel in view of Lifshutz have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773